 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDesign and Manufacturing Corp. and Coleman Col-lier and International Union, United Automo-bile, Aerospace and Agricultural ImplementWorkers of America, Party to the ContractLocal 2042, United Automobile, Aerospace and Agri-cultural Implement Workers of America andColeman Collier, and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, Party to theContract. Cases 25-CA-11906 and 25-CB-404425 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 2 March 1981 Administrative Law JudgeThomas D. Johnston issued the attached Decisionin this proceeding. Thereafter, the General Counseland Respondent Union filed exceptions and sup-porting briefs, and Respondent Union filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge to the extent consistent herewith.In his Decision, the Administrative Law Judgeconcluded in part that Respondent Employer andRespondent Union lawfully maintained and en-forced superseniority provisions in their collective-bargaining agreement granting preferential seniori-ty to all members of Respondent Union's bargain-ing committee and executive board2for the pur-poses of layoff and recall.3In reaching this conclu-Respondent Union has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 As specified in the bargaining agreement, the Union's executiveboard consisted of the president, vice president, recording secretary, fi-nancial secretary, three trustees, sergeant-at-arms, and guide. The collec-tive-bargaining committee consisted of the president, vice president, re-cording secretary, and four other elected committeemen. Subsequent tothe execution of the instant bargaining agreement, the Union included thebargaining committeemen in the executive board.3 These provisions, under sec. 3.1 provided:(C) In the event that a member of the Bargaining Committee or amember of the Local Union Executive Board is about to be laid offfrom work on the basis of natural seniority, he or she shall bedeemed to have preferential seniority for the purposes of replacingthe least senior employee in the bargaining unit whose job they arequalified to perform.* ..2sion, he relied on the finding that each of theseunion officers exercised responsibilities which borea direct relationship to the effective and efficientrepresentation of unit employees. Under this stand-ard, accepted by a majority of the Board in LimpcoMfg.,4he found these superseniority provisions pre-sumptively lawful.The Board recently has reexamined the issue ofsuperseniority for union officials in Gulton Electro-Voice,5and upon reconsideration has decided tooverrule Limpco and its progeny and thus to followno longer the standard for layoff and recall super-seniority set forth above. In Gulton, the Board an-nounced that it would find lawful such supersenior-ity provisions only to the extent that they apply tounion officers who process grievances or performother on-the-job contract administration functions,described therein as steward-like duties. The ration-ale for the adoption of this more restrictive stand-ard is fully set forth therein.Under this new standard, we find merit in theGeneral Counsel's exceptions contending that themaintenance and enforcement of the collective-bar-gaining agreement provisions granting supersenior-ity for the purposes of layoff and recall was unlaw-ful as it applied to Respondent Union's financialsecretary, trustees, sergeant-at-arms, and guide.6Asset forth in full in section III, A, of the Administra-tive Law Judge's Decision, none of the normalduties of these officials entails steward-like func-tions.7Accordingly, we find that, by the mainte-nance and enforcement of these seniority provi-sions with respect to the above-named officers, Re-spondent Employer has violated Section 8(a)(1)and Respondent Union has violated Section8(b)(l)(A). We further conclude that, as a result ofthe application of these seniority provisions in se-lecting employees for layoff between January andJune 1980, Respondent Employer discriminatorilylaid off employees in violation of Section 8(a)(3)and (1) and that Respondent Union, by its insist-ence on the application of these superseniority pro-(F) In the event that the Union representatives identified in ...(C) above are laid off, they shall be recalled in reverse order oflayoff provided that there is work for which they can qualify.Electrical Workers Local 623 (Limpco Mfg.), 230 NLRB 406 (1977),enfd. sub nom. Anna D'Amico v. NLRB, 582 F.2d 820 (3d Cir. 1978).° 266 NLRB 406 (1983).No exceptions were taken to the Administrative Law Judge's conclu-sion that the grant of layoff and recall superseniority to RespondentUnion's other officers and committeemen (see fn. 2, above) were notshown to be unlawful.7 In this respect we find that the participation of these officers in unionexecutive board meetings during which grievances are discussed is not inthe nature of an on-the-job steward-like function. In making this findingwe rely particularly on evidence that these executive board meetingsoccur after regular work hours, and that none of the above-named unionofficials normally meets with management to discuss such grievances.267 NLRB No. 77440 DESIGN & MFG. CORP.visions for the purposes of these layoffs, violatedSection 8(b)(2) and (I)(A).AMENDED REMEDYIn view of our finding of these unfair labor prac-tices herein, as well as our adoption of those foundby the Administrative Law Judge, we shall order,in addition to the remedy recommended by theAdministrative Law Judge, that Respondent Unionand Respondent Employer cease and desist frommaintaining and enforcing the layoff and recall su-perseniority bargaining agreement provisions withrespect to Respondent Union's financial secretary,trustees, sergeant-at-arms, and guide. To remedythe discriminatory application of these unlawfulprovisions, we shall also order that RespondentEmployer offer to reinstate any employee who hasbeen laid off as a result of such discrimination, andthat Respondent Union shall notify RespondentEmployer in writing that it has no objection tosuch reinstatement. We shall further order that theRespondents jointly and severally make affectedunit employees whole for any loss of earnings theymay have sustained as a result of the discriminationagainst them. Backpay shall be computed in themanner established by the Board in F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest asprovided in Florida Steel Corp., 231 NLRB 651(1977). See, generally, Isis Plumbing Co., 138NLRB 716 (1962). Respondent Employer's back-pay obligation shall run from the effective date ofthe discrimination against the affected unit employ-ees to the time it makes such recall offers, whileRespondent Union's obligation shall run from sucheffective date to 5 days after the date of its notifi-cation to Respondent Employer that it has no ob-jection to such recall.8We shall also order that Re-spondent expunge from its files any reference tothe unlawful layoffs, and shall notify the affectedemployees in writing that this has been done andthat the unlawful layoffs will not be used as a basisfor future personnel actions against them. Finally,we shall order that Respondent Employer ceaseand desist in any like or related manner from inter-fering with, restraining, or coercing its employeesin the exercise of rights guaranteed them by Sec-tion 7 of the Act, and that Respondent Union like-wise cease and desist from restraining or coercingemployees it represents from exercising those samerights.8 Member Jenkins would not terminate Respondent Union's backpayliability as of the date it notifies Respondent Employer that it has no ob-jection to the recall of those affected by the unlawful superseniority pro-vision herein. After such notification, Member Jenkins would continue tohold Respondent Union secondarily liable for any additional backpayamounts. See his dissent in Claremont Resort Hotel & Tennis Club, 260NLRB 1088 (1982), and cases cited therein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that:A. Respondent Employer Design and Manufac-turing Corp., Connersville, Indiana, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Maintaining and enforcing collective-bargain-ing provisions with Respondent Local 2042, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, according certain mem-bers of Respondent Union's executive board (finan-cial secretary, trustees, sergeant-at-arms, and guide)superseniority for the purposes of layoff and recall.(b) Discriminating against any employees bylaying them off instead of the Union's financial sec-retary, trustees, sergeant-at-arms, or guide whensuch employees have greater seniority in terms oflength of employment than has one of the afore-mentioned union officials.(c) Maintaining collective-bargaining provisionswith Respondent Union according members of theRespondent Union's executive board (president,vice president, recording secretary, financial secre-tary, trustees, sergeant-at-arms, and guide) super-seniority for shift preference purposes.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights protected by Section 7 of theAct.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Jointly and severally with Respondent Unionmake any unit employees whole for any loss ofearnings they may have suffered as result of thediscrimination against them, such earnings to be de-termined in the manner set forth in the section ofthe Decision entitled "The Remedy" and offer im-mediate and full reinstatement to any employeeswho would not have been laid off but for the un-lawful assignment of superseniority to the above-named officers.(b) Expunge from its files any reference to thelayoffs of any employees affected by the unlawfulsuperseniority as applied to the above-named offi-cers, and notify them in writing that this has beendone and that evidence of the unlawful layoffs willnot be used as a basis for future personnel actionsagainst them.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility located in Richmond, Indi-ana, copies of the attached notices marked "Appen-dix A" and "Appendix B."9Copies of said notices,on forms provided by the Regional Director forRegion 25, after being duly signed by representa-tives of Respondent Employer and RespondentUnion, respectively, shall be posted by RespondentEmployer immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent Em-ployer to ensure that said notices are not altered,defaced, or covered by any other material.(e) Mail signed copies of the attached noticemarked "Appendix A" to the Regional Directorfor Region 25 for posting by Respondent Union.(f) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps Respondent Design and Manu-facturing Corp. has taken to comply herewith.B. Respondent Local 2042, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Maintaining and enforcing collective-bargain-ing provisions with Respondent Design and Manu-facturing Corp. according certain members of Re-spondent Union's executive board (financial secre-tary, trustees, sergeant-at-arms, and guide) super-seniority for the purposes of layoff and recall.(b) Causing or attempting to cause RespondentEmployer to discriminate against employees in vio-lation of Section 8(a)(3) of the Act.(c) Maintaining collective-bargaining provisionswith Respondent Employer according members ofRespondent Union's executive board (president,vice president, recording secretary, financial secre-tary, trustees, sergeant-at-arms, and guide) super-seniority for shift preference purposes.(d) Threatening employees with bodily harm orpossible loss of their jobs for filing charges withthe National Labor Relations Board.(e) In any like or related manner restraining orcoercing the employees of Respondent Employerin the exercise of their rights protected by Section7 of the Act.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Jointly and severally with Respondent Em-ployer make any unit employees whole for any lossof earnings they may have suffered as a result ofthe discrimination against them, such earnings to bedetermined in the manner set forth in the section ofthe Decision entitled "Amended Remedy."(b) Notify the Respondent Employer in writingthat it has no objection to reinstating the affectedunit employees who but for the unlawful assign-ment of superseniority would not have been laidoff.(c) Post at its office and meeting hall used by orfrequented by its members and employees it repre-sents at the Richmond, Indiana, facility of Re-spondent Employer copies of the attached noticesmarked "Appendix A" and "Appendix B."'1Copies of said notices, on forms provided by theRegional Director for Region 25, after being dulysigned by representatives of Respondent Employerand Respondent Union, respectively, shall beposted by Respondent Union, immediately upon re-ceipt thereof, and be maintained by RespondentUnion for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto the above-described members and employees arecustomarily posted. Reasonable steps shall be takenby Respondent Union to ensure that said noticesare not altered, defaced, or covered by any othermaterial.(d) Mail signed copies of the attached noticemarked "Appendix B" to the Regional Director forRegion 25 for posting by Respondent Employer.(e) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps the Respondent Union has takento comply herewith.' See fn. 9, supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:442 DESIGN & MFG. CORP.To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT maintain and enforce anyprovision in our collective-bargaining agree-ment with Local 2042, United Automobile,Aerospace and Agricultural Implement Work-ers of America, according certain members ofits executive board (financial secretary, trust-ees, sergeant-at-arms, and guide) superseniorityfor the purposes of layoff and recall.WE WILL NOT discriminate against any em-ployees by laying them off instead of theabove-named union officials when such em-ployees have greater seniority in terms oflength of employment than has one of theabove-named union officials.WE Wll.L NOT maintain any provision in ourcollective-bargaining agreement with theabove-named Union according members of itsexecutive board (president, vice president, re-cording secretary, financial secretary, trustees,sergeant-at-arms, and guide) superseniority forshift preference purposes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights set forthabove.WE WILL offer immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent posi-tions, without prejudice to those who werediscriminatorily laid off instead of the above-named union officials.WE WILL expunge from our files any refer-ence to the layoffs of any employees affectedby the unlawful superseniority as applied tothe above-named union officers, and notifythem in writing that this has been done andthat evidence of the unlawful layoffs will notbe used as a basis for future personnel actionsagainst them.WE WILL jointly and severally with theUnion make any unit employees whole for anyloss of earnings they may have suffered as aresult of the discrimination against them, plusinterest.DESIGN AND MANUFACTURING CORP.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RE LATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT maintain and enforce anyprovision in our collective-bargaining agree-ment with Design and Manufacturing Corp.according certain members of our executiveboard (financial secretary, trustees, sergeant-at-arms, and guide) superseniority for the pur-poses of layoff and recall.WE WILL NOT cause or attempt to causeDesign and Manufacturing Corp. to discrimi-nate against employees by requiring that theabove-named union officials be retained asactive employees, when other employees whohave greater seniority in terms of length ofemployment are laid off.WE WILL NOT maintain any provision in ourcollective-bargaining agreement with Designand Manufacturing Corp. according membersof the executive board (president, vice presi-dent, recording secretary, financial secretary,trustees, sergeant-at-arms, and guide) supersen-iority for shift preference purposes.WE WILL NOT threaten employees withbodily harm or possible loss of their jobs forfiling charges with the National Labor Rela-tions Board.WE WILL NOT in any like or related mannerrestrain or coerce the employees in Design andManufacturing Corp. in the exercise of theirrights set forth above.WE WILL jointly and severally with Designand Manufacturing Corp. make any unit em-ployees whole for any loss of earnings they443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay have suffered as a result of the discrimi-nation against them, plus interest.WF WiI-. notify the Employer that we haveno objection to reinstating the affected unitemployees who but for the unlawful assign-ment of superseniority would not have beenlaid off.LOCAl 2042, UNITED AUTOMOBILE,AEROSPACE AND AGRICULTURAL IM-PLEMENT WORKERS OF AMERICADECISIONSTATEMENt OF THE CASETHOMAS D. JOHNSON, Administrative Law Judge:These consolidated cases were heard at Richmond, Indi-ana, on September 17, 1980,1 pursuant to charges filedon February 25 by Coleman Collier, an individual,against Design and Manufacturing Corp. (herein referredto as Respondent Company) in Case 25-CA-11906 andagainst Local 2042, United Automobile, Aerospace andAgricultural Implement Workers of America (herein re-ferred to as Respondent Union), in Case 25-CB-4044 anda consolidated complaint issued on April 14.The consolidated complaint alleges that RespondentCompany violated Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended (herein referred to asthe Act), and Respondent Union violated Section8(b)(1)(A) and (2) of the Act by maintaining provisions2in their collective-bargaining agreement giving membersof Respondent Union's executive board (president, vicepresident, recording secretary, financial secretary, threetrustees, sergeant-at-arms, and guide) top seniority forshift preference purposes and by giving members of Re-spondent Union's bargaining committee and executiveboard preferential seniority on layoffs and recalls provid-ed they are qualified to perform the jobs and by their ap-plying and enforcing such provisions thereby givingpreference regarding layoffs to and employing Respond-ent Union's officers and agents while laying off employ-ees who were not officers and agents of RespondentUnion. It further alleges that Respondent Union violatedSection 8(b)(l)(A) of the Act by threatening its memberswith physical harm, discharge, or other reprisals becausethey filed charges with the National Labor RelationsBoard.Respondent Company in its answer served on April 18denies having violated the Act.Respondent Union in its answer served on April 24denies having violated the Act and alleges as an affirma-tive defense that the "charging party and all othersclaiming to be aggrieved are precluded from seekingrelief through these proceedings because they have failedto exhaust mandatory internal Union appeal proceduresavailable to them under the UAW contract."The issues involved are whether Respondent Companyand Respondent Union violated Section 8(a)(1) and (3) ofAll dates referred to are in 1980 unless otherwise stated.2 These provisions are set forth infra.the Act and Section 8(b)(1)(A) and (2) of the Act as al-leged by maintaining provisions in their collective-bar-gaining agreement giving top seniority for shift prefer-ence purposes to members of Respondent Union's execu-tive board and by giving preferential seniority on layoffsand recalls to members of Respondent Union's bargain-ing committee and executive board and applied and en-forced such provisions thereby giving preference regard-ing layoffs to and employing Respondent Union's officersand agents while laying off employees who were not of-ficers and agents of Respondent Union; and whether Re-spondent Union violated Section 8(b)(1)(A) of the Actby unlawfully threatening its members for filing chargeswith the Board.Upon the entire record in these cases and from my ob-servations of the witnesses and after due consideration ofthe briefs filed by the parties, I hereby make the follow-ing:3FINDINGS OF FACTI. THE BUSINESS OF RESPONDENT COMPANYRespondent Company, an Indiana corporation with itsprincipal office and place of business located at Conners-ville, Indiana, operates various facilities in the State ofIndiana, including a facility located at Richmond, Indi-ana, where it is engaged in the business of the manufac-ture, sale, and distribution of dishwashers and relatedproducts. During 1979 Respondent Company in thecourse of its operations sold and shipped goods, prod-ucts, and materials, valued in excess of $50,000, from itsRichmond facility directly to points located outside theState of Indiana and it purchased and received at that fa-cility products, goods, and materials, valued in excess of$50,000, directly from points located outside the State ofIndiana.Respondent Company is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.1. THE LABOR ORGANIZATION INVOLVEDLocal 2042, United Automobile, Aerospace and Agri-cultural Implement Workers of America, is a labor orga-nization within the meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. Background and the Duties of Respondent Union'sOfficersRespondent Company operates a plant located at Rich-mond, Indiana, where it is engaged in the manufacture,sale, and distribution of dishwashers and related prod-ucts. It normally employs approximately 800 employeesthere. Included among its supervisory personnel are Ex-ecutive Vice President and General Manager RobertScelze and Industrial Relations Director Robert Mar-shal.43 Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit.4 Both Scelze and Marshall are supervisors under the Act.444 DESIGN & MEG. CORPRespondent Company's production and maintenanceemployees at the plant are represented by RespondentUnion and the International Union, United Automobile,Aerospace and Agricultural Implement Workers (UAW)(herein referred to as the International), with which ithas a collective-bargaining agreement covering them.This agreement by its terms was effective from January30, 1978, until November 14 and contained automatic re-newal provisions.Respondent Union has its office located at RespondentCompany's plant where it also keeps its records and con-ducts its business except for membership meetings whichare held elsewhere.Its executive officers as defined in article VII, section1, of its bylaws are the president, vice president, record-ing secretary, financial secretary-treasurer, three trustees,guide, and sergeant-at-arms. Prior to an election held inMay these officers were President Robert Curtis, VicePresident Russ Klingman, Recording Secretary RoyPatton, Financial Secretary Everett Keller, Trustees Wil-liam Carpenter, Arturo Gomez. and Don Vale, Sergeant-At-Arms Virgil King, Guide Mark Nix, and BargainingCommittee Members Charles Dale, Mike Shain, JessieLear, and Melvin Adams. Curtis, Gomez, Vale, King,Dale, and Lear were all reelected to their offices in theMay election. The other new officers and their positionswere Vice President Bob Allen. Recording SecretaryDiane Pickering. Financial Secretary Tryna Rheinhardt,Trustee Everett Keller, Guide Roy Patton, and Bargain-ing Committee Members Willie Carpenter and Tom Mul-lens.President Curtis described the duties of each of Re-spondent Union's officers5who are also all employees ofRespondent Company.His undisputed testimony which I credit concerningeach of these officers reflects that the president is amember of the executive board; serves as chairman ofthe bargaining committee6; is responsible for all adminis-trative duties; presides over all meetings he attends; ap-proves all checks, vouchers, and drafts; deals with bothmanagement and employees; calls executive board meet-ings and insures members attend; and in conjunction withthe executive board authorizes the purchases of materi-als, supplies, and office equipment. The president is alsodirectly involved in grievances, sees that they are prop-erly processed, and serves as chairman of all grievancemeetings. His duties involve discussions on a daily basiswith other officers who inform him of such matters asemployee complaints.The duties of the vice president, who is a member ofthe executive board and the bargaining committee, are toassist the president in performing all of his duties and inthe president's absence the vice president acts in hisplace performing the same duties as the president. On oc-casions the vice president also investigates and attemptsto settle grievances with Respondent Company.The financial secretary is responsible for all financialmatters including issuing checks, receiving dues fromI Art. VII, sec. 2, of Respondent Union's bylaws defines the duties ofeach office are those as outlined in the International's constitution.I Art. VII, sec. 2, of the bylaws provides that both the president andvice president serve on the bargaining committee.members, seeing that bills are paid promptly, and withthe trustees conducts audits of all the books. Additional-ly, the financial secretary keeps the executive board andthe president informed of the status of employees includ-ing when they are laid off, on sick leave, or delinquent inpayment of dues. Insofar as grievances are concerned thefinancial secretary participates in discussions of andmakes recommendations on grievances at all executiveboard meetings which the president or executive boardfeels need discussing or action taken and votes equallywith other members of the executive board on them. Onoccasions, although not part of the regular duties, the fi-nancial secretary has filled in for an absent member ofthe bargaining committee in the third step of the griev-ance procedure.The recording secretary is a member of the executiveboard and the bargaining committee; participates in con-tract negotiations; and is responsible for seeing that thepresident's correspondence is delivered to the president.With respect to grievances the recording secretary par-ticipates in the third step of the grievance procedure andinforms them of the grievances, keeps track of all discus-sions, and participates in the presentation and settlementof the grievances.There are three trustees. Thev are members of the ex-ecutirte board and have general control over the proper-ty. Their duties are to see that the proper insurance ismaintained; the financial obligations of the constitutionare complied with; the proper officers sign drafts drawnon Respondent Union: and making sure vouchers are au-thentic. The trustees' duties also include auditing Re-spondent Union's books. These audits, which are con-ducted by them and the financial secretary every 6 to 8weeks at the plant where the books are kept, involvechecking all expenditures made. checking lost timevouchers, upcoming revenues. and hank stlatements, andmaking certain the money received has been properlydeposited and no funds misused. They then make areport at the next membership meeting. Everett Keller,who served as a trustee, estimated these audits last a dayor more.The sergeant-at-arms' duties are to maintain order atmeetings; participate in all executive board meetingsequally with other members; and perform tasks delegatedto him by the president or other officers. Examples ofsuch tasks include going after supplies and transportingand assisting visitors from the International.The duties of the guide are to work in conjunctionwith the sergeant-at-arms at membership meetings, in-specting records and making certain those personspresent are members in good standing, and assistingguests who are present at the meetings. The guide par-ticipates in all executive board sessions and performswhatever duties are assigned by the president or otherofficers. An example of such duties include research ongrievances.The bargaining committee is comprised of four com-mitteemen along with the president, vice president, andrecording secretary.7Its members are also members of7 Sec. 3.3 of the collective-bargaining agreement defines the membersof the bargaining committee as the president or his designee, recordingsecretary, and not more than four additional employees.445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe executive board and its functions are to conduct ne-gotiations; to meet with management regarding generalplant problems; and to investigate and process grievancesbeginning at step two of the grievance procedure. On oc-casions the members get involved at the first step of thegrievance procedure such as when members bypass thesteward and go to a higher ranking officer to get fasteraction. The entire bargaining committee meet with Re-spondent Company at step three of the grievance proce-dure. It also deals with Respondent Company on griev-ances concerning the suspension and discharges of em-ployees which under the terms of the collectlve-bargain-ing agreement are initiated at step two of the grievanceprocedure.The executive board is comprised of the president,vice president, financial secretary, recording secretary,three trustees, sergeant-at-arms, guide, and the four bar-gaining committeemen.8President Curtis explained that the bargaining commit-tee by decision of the executive board was added to theexecutive board following problems within RespondentUnion and in order to make the membership feel betterrepresented and to give the executive board a moreactive role in the affairs of Respondent Union. The exec-utive board in conjunction with the president authorizesthe purchases of materials, supplies, and office equip-ment; deals with management concerning plant supplies,and office equipment; deals with management concerningplant problems; and is involved in the grievance proce-dure at the third step although it does not meet with Re-spondent Company regarding the filing or processing ofthese grievances. Weekly meetings are held in Respond-ent Union's office at the plant each Wednesday afterwork at which time various items are discussed and deci-sions made. These items involve lost time;9authorizationfor lost time payment; expenditures; plant problems in-cluding these dealing with layoffs and recalls; contractproposals; contract termination dates; and other unionfunctions. Grievances are also discussed and recommen-dations are made to the bargaining committee concerningwhether the grievances should be pursued with manage-ment, arbitrated, or withdrawn.According to President Curtis these meetings are heldon a weekly basis in order to satisfy a majority of mem-bers who felt that a majority of the officers were notrunning Respondent Union and a few officers were exer-cising too much control.Section 4 of the collective-bargaining agreement pro-vides for a four-step procedure in processing grievances.Step 1 involves the aggrieved employee and/or his stew-ard and the employee's foreman. Step 2 involves the bar-gaining committee person and the industrial relations di-rector. The third step involves the bargaining committeeand allows for an International representative to bepresent meeting with representatives of management.The fourth and final step is arbitration.Industrial Relations Director Marshall, who has beeninvolved in the grievance procedure from step 2 throughs Under art. VIII, sec. 1, of the bylaws, the executive board consists ofthe executive officers and bargaining committee.9 Lost time is the time spent away from work on union business whichincludes time spent on grievances and arbitration.arbitration since November 1978, testified that duringthat period Respondent Union's guides, sergeant-at-arms,or trustees never acted as a representative of other em-ployees or approached him regarding implementation ofthe contract or that he had ever met with the executiveboard to discuss grievances filed. He stated the presidentand recording secretary but not the financial secretaryhad participated in the grievance procedure.B. Unlawful Maintenance, Application, andEnforcement of Contractual Provisions RegardingPreferential SeniorityThe collective-bargaining agreement contains certainprovisions relating to shift preference, layoff and recall,and preferential seniority accorded Respondent Union'sofficers and bargaining committee members.Section 6.7 of the collective-bargaining agreement pro-vides employees shift preference in order of their seniori-ty provided they exercise their seniority within their jobclassification and department no more often than onceeach 3 months.Section 6.6 of the collective-bargaining agreement pro-vides in pertinent part, that in layoffs the most junior em-ployee shall be laid off first, provided that the senior em-ployee to be retained can perform the available work andthat employees will be recalled in the reverse of layoffsubject to the same considerations.However, the agreement also contains the followingprovisions under Section 3.1 which are in issue here andalleged to be unlawful:'°(B) Members of the Local Union ExecutiveBoard (President, Vice President, Recording Secre-tary, Financial Secretary, three (3) Trustees, Ser-geant-At-Arms and Guide) shall have top seniorityfor shift preference purposes as provided in Section6.7 during their terms of office.(C) In the event that a member of the BargainingCommittee or a member of the Local Union Execu-tive Board is about to be laid off from work on thebasis of natural seniority, he or she shall be deemedto have preferential seniority for the purposes of re-placing the last senior employee in the bargainingunit whose job they are qualified to perform.(F) In the event that the Union representativesidentified in (B) or (C) above are laid off, they shallbe recalled in reverse order of layoff provided thatthere is work for which they can qualify.President Curtis explained the reason for giving thebargaining committee and the executive board memberstop seniority for shift preference purposes under the col-lective-bargaining agreement was because RespondentCompany's representatives possessing the authority to re-solve plant problems all worked during the day shift andthat was when Respondent Company and Respondent'o Subsec. A which provides members of the bargaining committeewith top seniority for shift preference purposes as provided in sec. 6 7was not alleged to be unlawful.446 DESIGN & MFG. CORP.Union conducted their business. An additional reasonwas because there were a lot of business transactions be-tween the parties carried on at Respondent Company'sConnersville facility. However, the only such transactiondescribed involved the financial secretary having to gothere to get the payroll or union dues and things nottaken care of at the Richmond plant which he said wereonly available during the workday at Connersville.However, Curtis acknowledged that when the secondshift was previously in operation problems arising onthat shift would be handled on days but if union officialswere needed they would be held over at the end of theshift.President Curtis denied that to his knowledge any offi-cer or member of the bargaining committee had everused preferential seniority for shift preference purposesand no evidence was presented to establish otherwise.A notice dated January 14 was posted by RespondentCompany informing employees there would be a layoffon January 18. According to Industrial Relations Direc-tor Marshall prior to posting such notice there were onlyabout 385 to 390 employees still working and of themapproximately 37 or 38 were included in this layoff. Mar-shall, who determines which employees are to be laidoff, credibly testified in making the selection of thoseemployees to be laid off he followed the collective-bar-gaining agreement. This included retaining RespondentUnion's officers, with the exception of Everett Kellerwho was retained because of his job skills, solely becauseof their preferential seniority under the collective-bar-gaining agreement which resulted in more senior em-ployees being laid off who otherwise would have notbeen laid off work. Additional layoffs also occurred onMarch 3, April 14, and June 2.1 Marshall stated he fol-lowed the same procedure on these layoffs which result-ed in certain of Respondent Union's officers and mem-bers of the bargaining committee being retained solelybecause of their preferential seniority. Those retained asa result included Virgil King in the March 3 layoff; onthe April 14 layoff they included Melvin Adams, JessieLear, Michael Shain, and Virgil King; and on the June 2layoff they included Robert Curtis, Robert Allen, DianaPickering, Jessie Lear, Tom Mullins, Charles Dale, andWillie Carpenter.Although some of the officers of Respondent Unionwere included in the various layoffs, Marshall explainedit was because there was not enough work available forthem. Marshall also testified that those officers possessingskills which would require them to work without regardto their seniority were Everett Keller, who was a main-tenance man, and John Vale, who set up and operatedwire machines.A seniority list comprised of the names of more than300 of the most senior employees in order of their senior-ity, which includes the names of all Respondent Union'sofficers and lists the periods employees were working,on leave, or laid off, reflects the following officers wereworking and holding office at the time of each of thefour layoffs without their being included in those layoffs:" The General Counsel contends that these along with the January 18layoff were the four layoffs on which employees were discriminatorilylaid off.On the January layoff they were Everett Keller, MarkNix, Donald Vale, Robert Curtis, Roy Patton, RussellKlingman, Jessie Lear, Michael Shain, and Virgil King;on March 3 they were Everett Keller, Charles Dale,Mark Nix, Donald Vale, Robert Curtis, Willie Carpenter,Roy Patton, Russell Klingman, Arturo Gomez, MelvinAdams, Jessie Lear, Michael Shain, and Virgil King; onApril 14 they were Everett Keller, Charles Dale, MarkNix, Donald Vale, Robert Curtis, Willie Carpenter, RoyPatton, Russell Klingman, Arturo Gomez, MelvinAdams, Jessie Lear, Michael Shain, and Virgil King; andon June 2 they were Everett Keller, Charles Dale,Donald Vale, Diana Pickering, Robert Curtis, WillieCarpenter, Robert Allen, Thomas Mullins, MelvinAdams, and Jessie Lear.Industrial Relations Director Marshall stated that atthe time of the hearing on September 17 RespondentCompany was only employing approximately 42 hourlypaid employees including 27 maintenance employees.President Curtis' estimates were approximately the sameand he acknowledged that among those employees stillworking there were about 12 or 13 officers.According to President Curtis Respondent Union hadseven stewards on the day shift, in addition to four stew-ards on the night shift when it was operating. Under thecollective-bargaining agreement the stewards do nothave preferential seniority on layoffs, although they arethe first persons recalled when an employee in the groupthe steward represents is to be recalled. Curtis testifiedthat when there are no stewards on the job he eitherprocesses the grievance at step I himself or designates acommitteeman or another officer to process it.Executive Vice President and General Manager Scelzetestified he discussed with both President Curtis andInternational Representative Dugger that employeeswould be laid off and suggested they suspend the appli-cation of section 3.1 of the collective-bargaining agree-ment pertaining to preferential seniority until they com-pleted the pending Board cases and got a decision. How-ever, their position was they doubted they could goalong with such a suggestion and subsequently left wordwith his secretary negative to the idea. Scelze in a letterto Curtis the following day, May 21, confirmed theirconversation. Respondent Company then decided to shutoff production as of May 30 and Scelze acknowledgedthat Respondent Company thereafter continued tocomply with the provisions of its collective-bargainingagreement in laying the employees off work.C. Unlawful Threats Made by Respondent UnionColeman Collier, an employee of Respondent Compa-ny and a member of Respondent Union, filed the chargesagainst them in the instant case on February 25. Thecharge against Respondent Union alleged it had violatedthe Act by its officials working illegally under the super-seniority clause in the contract during a plant shutdown.Collier testified that about February 27 and while atwork Respondent Union's steward, Randy Falcone, toldhim there was a contract out on him. Upon asking Fal-cone what it was about Falcone did not reply. Collierfurther stated that a week or two later Falcone repeated447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe statement to him and did so on several other occa-sions.Steward Falcone acknowledged telling Collier theyhad a contract out on him. His explanation was Collierhad approached him and asked if the Local was upset athim for filing the charge he had filed whereupon he in-formed Collier he did not think it was very pleasedabout it and then made the statement about it had a con-tract out on him. Falcone further testified he repeatedthis statement when Collier asked him what he said andthe following day Collier again asked him about it andwhat had happened and why he had not heard anythingwhereupon he told Collier they had a slow hit man. Col-lier denied having any further conversations about it.Prior to these conversations both Collier and Falconehad daily conversations with one another about matterssuch as sports.Falcone testified that at the hearing he consideredtheir conversation to be a joke. However, he acknowl-edged at the time such statements were made there wasno laughter.Based on the testimony of Collier and admissions bySteward Falcone, I find that on or about February 27Falcone threatened Collier with bodily harm for filing acharge with the National Labor Relations Board againstRespondent Union. The fact that Falcone now claims itwas only a joke was never conveyed to Collier at thetime.Collier further testified on March 7 Financial Secre-tary Everett Keller approached him at work and said hehad heard Collier had filed charges with the NationalLabor Relations Board against the Company and theUnion. Upon replying Keller said he had indicatedthrough signing a card when he was hired that he wouldnot do that. When Collier denied having any knowledgeof such a card, Keller said it could cost him his job orsomething.Keller, who is now a trustee, acknowledged that whileserving as financial secretary he had a conversation withCollier about the charge. However, he denied makingany statement to Collier about losing his job, stating theyonly discussed whether Collier should have exhaustedthe channels within Respondent Union before filingcharges. Although Keller claimed that during their con-versation Respondent Union's vice president was present,the vice president did not testify to corroborate his testi-mony.I credit Collier, who I find was a more credible wit-ness than Keller, and find on March 7 RespondentUnion's financial secretary, Keller, threatened Collierwith possible loss of his job for filing charges with theNational Labor Relations Board against RespondentUnion and Respondent Company. Apart from my obser-vations of the witnesses in discrediting Keller, I do notfind his explanation of the conversation plausible.D. Analysis and ConclusionsThe General Counsel contends that Respondent Com-pany violated Section 8(a)(1) and (3) of the Act and Re-spondent Union violated Section 8(b)(l)(A) and (2) ofthe Act by maintaining provisions in their collective-bar-gaining agreement giving top seniority for shift prefer-ence purposes to members of Respondent Union's execu-tive board and by giving preferential seniority to mem-bers of Respondent Union's bargaining committee andexecutive board and applied and enforced such provi-sions thereby giving preference regarding layoffs to andemploying Respondent Union's officers and agents whilelaying off employees who were not officers and agentsof Respondent Union. It is further contended that Re-spondent Union violated Section 8(b)(1)(A) of the Actby unlawfully threatening its members for filing chargeswith the Board.Both Respondent Company and Respondent Union,which also raises as an affirmative defense in its answerthat the failure to exhaust internal union appeals pre-cludes granting relief, deny having violated the Act.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part:"It shall be an unfair labor practice for an employer ...by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encour-age or discourage membership in any labor organizationSection 8(b)(1)(A) of the Act prohibits a union fromrestraining or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act. Section8(b)(2) of the Act prohibits a union from causing or at-tempting to cause an employer to discriminate againstemployees in violation of Section 8(a)(3) of the Act orbecause of their nonmembership in a union.Provisions contained in collective-bargaining agree-ments granting union officers superseniority for purposesof layoff and recall are presumptively valid where suchofficers are charged with the effective and efficient rep-resentation of unit employees. See Otis Elevator Co., 231NLRB 1128 (1977); and Electrical Workers Local 623(Limpco Mfg.), 230 NLRB 406 (1977), enfd. sub nom.Anna M. D'Amico v. NLRB, 582 F.2d 820, 824 (3d Cir.1978). It is the General Counsel's burden of proving af-firmatively that the application of such provisions tothose union officers is invalid.The findings supra, establish that the collective-bar-gaining agreement between Respondent Company andRespondent Union contains provisions granting preferen-tial seniority to members of Respondent Union's bargain-ing committee and executive board provided they arequalified to perform the jobs. During layoffs occurringon January 18, March 3, April 14, and June 2, Respond-ent Company followed these provisions in selecting theemployees to be laid off from work which resulted incertain members of the bargaining committee and execu-tive board being retained as employees solely on thebasis of their preferential seniority while employees withmore seniority, who were not members of the bargainingcommittee or executive board, were laid off.The General Counsel in his brief argues, contrary tothe positions taken by both Respondent Company andRespondent Union, that the authorized duties and those448 DESIGN & MFG. CORP.duties actually performed by certain12of the officers ofRespondent, who were accorded preferential treatment,were not of such a nature or sufficient enough to legallyentitle them to preferential seniority.Based on the evidence supra, Respondent Union's offi-cers include the president, vice president, recording sec-retary, financial secretary, three trustees, guide, and ser-geant-at-arms. The bargaining committee is comprised ofthe president, vice president, recording secretary, andfour committeemen. All of the officers and all membersof the bargaining committee, as provided for in thebylaws, constitute the executive board.The executive board, which represents all of the unitemployees and acts for them, meets weekly at whichtime it not only deals with the internal affairs of Re-spondent Union, but also handles the administration ofthe collective-bargaining agreement. This latter functionincludes such matters as dealing with plant problemsarising under the collective-bargaining agreement, in-cluding layoffs and recalls; making recommendations forand adopting contract proposals; and determining wheth-er the collective-bargaining agreement should be termi-nated or renewed. Additionally, the executive board con-siders grievances at the third step of the grievance proce-dure, determines what actions should be taken on them,and makes recommendations on such grievances to thebargaining committee. Further, whenever stewards arenot working on the job the president or an officer orcommitteeman appointed by the president handles griev-ances at step 1.The bargaining committee is involved in contract ne-gotiations and under the collective-bargaining agreementit also handles grievances beginning at step 2 of thegrievance procedure.Thus, apart from the specific duties performed by eachof Respondent union's officers, as enumerated above,they as members of the executive board, along with themembers of the bargaining committee, who are alsomembers of the executive board, perform duties whichthey are authorized to perform and are necessary and es-sential to the effective and efficient representation of theemployees and in administering the collective-bargainingagreement including the processing of grievances.Under these circumstances and for the reasons dis-cussed, I am persuaded and find that the General Coun-sel has failed to prove as is his burden that the preferen-tial seniority provisions accorded to members of Re-spondent Union's bargaining committee and executiveboard under the collective-bargaining agreement regard-ing layoffs and recalls are unlawful under the Act. Ac-cordingly, Respondent Company and Respondent Uniondid not violate Section 8(a)(l) and (3) and Section8(b)(l)(A) and (2) of the Act, respectively, as alleged bymaintaining, applying, or enforcing these provisions.Insofar as the allegation about unlawful shift prefer-ence is concerned, the evidence supra establishes the col-lective-bargaining agreement contains a provision givingmembers of Respondent Union's executive board includ-ing the president, vice president, recording secretary, fi-12 The allegations contained in the consolidated complaint were notlimited to certain officers but included all members of the bargainingcommittee and the executive board.nancial secretary, three trustees, guide, and sergeant-at-arms top seniority for shift preference purposes. Whilethis provision is maintained in the collective-bargainingagreement, there is no evidence to establish it has beenapplied or enforced.i3However, since 1979 only oneshift has been in operation.Respondent Union's reasons given for having such aprovision were Respondent Company's representativespossessing the authority to resolve plant problems allworked on the day shift and because of the necessity ofhaving to obtain various records from Respondent Com-pany, office located elsewhere which could only be ac-complished during the day. However, Respondent Com-pany, which is also a party to the collective-bargainingagreement containing the provision, proffered no evi-dence to establish that either its personnel or records, amatter within its own exclusive control, could not bemade available if necessary during other shifts or at theRichmond plant where the unit employees worked. Fur-ther, Respondent Union's president, Curtis, acknowl-edged that when the second shift previously operated itsown officials, who worked on the first shift could, if nec-essary, stay over on the next shift to handle problemswhich arose.For these reasons I do not find sufficient evidence hasbeen presented by either Respondent Union or Respond-ent Company to justify the inclusion of such provisionwhich otherwise benefits Respondent Union's officerssolely on the basis of their holding office and to the det-riment of those employees who are not officers.Superseniority clauses which on their face are not lim-ited to layoff and recall are presumptively unlawful be-cause of the inherent tendency of such clauses to dis-criminate against employees for union-related reasonsthereby restraining and coercing employees with respectto their rights under Section 7 of the Act and the partyasserting their legality has the burden of rebutting thispresumption. Dairylea Corporative, 219 NLRB 656, 658(1975), enfd. 531 F.2d 1162 (2d Cir. 1976). The meremaintenance of such clauses in collective-bargainingagreements, absent evidence rebutting the presumptionand establishing justification for them, violates the Act.A.P.A. Transport Corp., 239 NLRB 1407 (1979).Applying the applicable law to the evidence here Ifind this provision giving members of RespondentUnion's executive Board top seniority for shift prefer-ence purposes is presumptively unlawful and neither Re-spondent Union nor Respondent Company proffered suf-ficient evidence to rebut this presumption. Therefore, Ifind Respondent Company and Respondent Union violat-ed Section 8(a)(l) and (3) and Section 8(b)(l)(A) and (2)of the Act, respectively, by maintaining this provision intheir collective-bargaining agreement. Section 10(b) ofthe Act would not, as urged in Respondent Union's brief,constitute a defense since this provision was being main-tained in the collective-bargaining agreement when thecharges were filed as well as afterwards.1i The General Counsel at the hearing disavowed any contention thisprovision was being applied or enforced as alleged but only contended itwas being unlawfully maintained.449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unlawful threats made to ColemanCollier, the findings supra establish that about February27 Respondent Union's steward, Falcone, threatenedCollier with bodily harm for filing a charge with the Na-tional Labor Relations Board against Respondent Unionand on March 7 its financial secretary, Keller, threatenedCollier with possible loss of his job for filing chargeswith the National Labor Relations Board against Re-spondent Union and Respondent Company.A union may not coerce employees in their right tofile charges with the Board. VLRB v. Marine & ShippingWorkers of America, 391 U.S. 418 (1968).Since these threats by both Falcone and Keller wouldtend to restrain and coerce Collier in the exercise of hislawful right to file charges with the Board, I find that bytheir making such threats the Respondent Union violatedSection 8(b)(1)(A) of the Act.The remaining issue, raised as an affirmative defense inRespondent Union's answer that the failure of ColemanCollier and all others claiming to be aggrieved were pre-cluded from relief because of their failure to first exhausttheir internal union appeals procedure, is rejected inas-much as union members are not required to exhaust theirinternal union remedies before resorting to the Board'sprocesses. NLRB v. Marine & Shipbuilding Workers,supra.IV. THE EFFECT OF THE UNIAIR L ABOR PRACTICESUPON COMMERCEThe activities of Respondent Company and Respond-ent Union set forth in section III, above, occurring inconnection with Respondent Company's operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the f'reeflow thereof.CONCLUSIONS OF LAW1. Design and Manufacturing Corp. is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 2042, United Automobile, Aerospace and Ag-ricultural Implement Workers of America, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. By maintaining a provision in their collective-bar-gaining agreement according members of RespondentUnion's executive board (president, vice president, re-cording secretary, financial secretary, three trustees, ser-geant-at-arms, and guide), top seniority for shift prefer-ence purposes, Respondent Company and RespondentUnion have engaged in, and are engaging in, unfair laborpractices within the meaning of Section 8(a)(1) and (3)and Section 8(b)(l)(A) and (2) of the Act, respectively.4. By threatening an employee with bodily harm andwith possible loss of his job for filing charges with theNational Labor Relations Board Respondent Union hasrestrained and coerced an employee in the exercise of hisrights guaranteed in Section 7 of the Act and has en-gaged in unfair labor practices in violation of Section8(b)(l)(A) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Company and Re-spondent Union have engaged in certain unfair laborpractices, I shall recommend that they be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Ac-cordingly, they shall be ordered to cease and desist frommaintaining in their collective-bargaining agreement thatprovision herein found to be unlawful and post appropri-ate notices.[Recommended Order omitted from publication.]450